On Rehearing.
In their original brief counsel for appellant called attention to the case of Heninburg v. State, 151 Ala. 26,43 So. 959, as supporting the principle embodied in refused charges 11, 12, 13, and 18, but we inadvertently overlooked its consideration in the opinion.
That case is opposed to our other cases, and to the uniform current of judicial opinion elsewhere, and is now expressly overruled, as to its holding that drunkenness may reduce the grade of a homicide from murder to manslaughter in the second degree. The case of Hill v. State, 9 Ala. App. 7, 64 So. 163, which cited and followed Heninburg v. State, supra, must also be disapproved.
The application for rehearing will be overruled.
All the Justices concur.